ACCEPTED
                                                                                  03-14-00656-CR
                                                                                          6530074
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             8/17/2015 4:35:21 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK




                                                        FILED IN
                                                 3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
             ALLISON PALMER         GEORGE E. McCREA
                                                 8/18/2015 3:25:21 PM
                 51ST & 119TH DISTRICT ATTORNEYS JEFFREY D. KYLE
                          124 W. Beauregard              Clerk

                          San Angelo, Texas 76903
325/659-6583                                               325/655-6116
325/658-6831 (Fax)
                              August 17, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Ron Fuson, Appellant v. The State of Texas,
Case # 03-14-00656-CR Trial Court# B-12-0998-SB, 119th District Court

Dear Mr. Kyle:

      The State believes that the trial court ruled correctly in this case.
With regard to the Anders brief filed by Appellant, the State hereby notifies
the Court that it will not respond on the merits to the points raised and
conceded by Appellant’s brief. Please file this letter response with the
papers in the cause and bring it to the attention of the appropriate members
of the Court or its staff.
                                     Sincerely,



                                   ____________________________
                                   Meagan White
                                   Asst. District Attorney
                                   51st Judicial District
                                   124 W Beauregard, Ste. B
                                   San Angelo, TX 76903
                                   (325) 659-6583
                                   (325) 658-6831 FAX
                                   TSB# 24060973
cc:   Nathan Butler
      123 S. Washington
      San Angelo, TX 76901
      Delivered via https://efile.txcourts.gov/ to
      nathanbutlerattorney@gmail.com